Citation Nr: 1740071	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-17 029	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disability. 

2.  Entitlement to a rating higher than 10 percent for tinnitus.

3.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for a heart disability is denied.

A rating in excess of 10 percent for tinnitus is denied.


FINDINGS OF FACT

1.  The Veteran does not have a current heart disability.

2.  The Veteran is assigned a 10 percent evaluation for his service-connected tinnitus, the maximum schedular evaluation available for that disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In his March 2017 substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In an April 2017 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn. 38 C.F.R. § 20.704 (e) (2016).

The Board has also taken jurisdiction of a claim for TDIU on appeal at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as TDIU was raised and denied in an October 2014 rating decision although that issue was not formally appealed at that time. 

1. Service Connection for a Heart Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records are silent for complaints of or treatment for a heart disability.  Following separation from service, the record is devoid of any competent evidence indicating or suggesting the Veteran has had a diagnosis of a heart disability.  In the absence of proof of such present disability, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of a heart disorder by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a heart disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a heart disability a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of any heart disability, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. §3.304 (f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claim for service connection for a heart disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b).


2. Increased Rating for Tinnitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

The Veteran seeks an increased evaluation for his service-connected tinnitus.  Service connection for tinnitus was originally granted in a December 2012 rating decision and a 10 percent evaluation was assigned effective June 4, 2012.

Pursuant to the Rating Schedule, a 10 percent evaluation is assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A higher evaluation for tinnitus is not available.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

REMAND

Respiratory Disability

The Veteran contends that he has a respiratory disability, namely asthma, that is related to service.  Specifically, the Veteran asserts that he developed a respiratory disability as a result of asbestos exposure during service in the U.S. Navy while aboard a ship at the naval supply warehouse.  Post service, VA treatment records show that the Veteran has been prescribed albuterol and an oral inhaler for wheezing.  Initially, the Board notes his service treatment records and service personnel records are unremarkable for any indication of asbestos exposure.  A review of the Veteran's service personnel records confirms his military occupational specialty (MOS) and duties included Seaman while serving on board several vessels. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by MOS, stating that if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.  However, the Manual recognizes that the list is not exclusive.  In the instant case, the Veteran's MOS was listed as Seaman.  According to the VA Adjudication Manual, the Veteran's MOS is considered to have minimal exposure to asbestos.  The Board finds that efforts should be undertaken to determine whether the Veteran's MOS likely exposed him to asbestos.  Also, the Board will afford the Veteran a VA examination to assist in substantiating his claim.

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss that is related to service.  Specifically, he has stated that he was exposed to constant and severe noise in the naval supply depot.  

The Veteran was afforded a VA examination in October 2012.  Audiological testing revealed bilateral hearing loss for VA purposes.  Following examination, the examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She reasoned that there was no audiometric data in the service treatment records; without audiometric data for review, it was impossible to tell if the Veteran's current hearing loss was due to multiple causes, to include military and civilian noise exposure, genetics, and/or the aging process.  She stated that to make such a determination without medical evidence would only be speculative.  In a January 2013 addendum opinion, the VA examiner reiterated her October 2012 opinion, stating that "there are no audiograms available from which to form an opinion.  The fact that this Veteran had significant military noise exposure is not at issue.  The issue is whether that noise exposure caused his current hearing loss.  Without audiometric data for review it is impossible to tell if the Veteran's current hearing loss is due to multiple causes to include military and civilian noise exposure genetics and/or the aging process.  To make such a determination without medical evidence would only be speculative and my original opinion is unchanged."

In the same October 2012 VA examination, the examiner found that the Veteran's now service-connected tinnitus was at least as likely as not caused by military exposure and reasoned that the Veteran was in the Navy as a Seaman first class with a high probability of noise exposure, he denied civilian noise exposure, and that the relationship between noise exposure and tinnitus was well-documented in the literature.

Upon review, the Board finds that the current opinions of record are inadequate to make an informed decision on the Veteran's service connection claim for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The October 2012 VA examiner concluded she was unable to provide a nexus opinion without resorting to speculation because without audiometric data in the service treatment records, it was impossible to tell if the Veteran's current hearing loss was due to multiple causes, to include military and civilian noise exposure, genetics, and/or the aging process.  However, as noted by the examiner herself, the Veteran's military occupational specialty has a high probability of noise exposure.  Furthermore, the Board notes that the absence of a hearing disability during service is not always fatal to a service connection claim, particularly where there is evidence of in-service acoustic trauma, post-service findings of a hearing loss for VA compensation purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, a new examination is necessary regarding the claim.

Low Back Disability

In an April 2014 statement, the Veteran asserted that he reported having back problems during service following an injury on an obstacle course during basic training when he made a misstep while climbing a rope to get over a wall and fell on his back.  He stated that he went to sick bay and was given two aspirins on more than one occasion.  He also had to move cargo at the Oakland supply depot warehouse from one area to another with his same back problems.  Service treatment records are silent as to complaints of or treatment for a diagnosis of a back disability.  Post-service, a September 2014 VA treatment record reflects degenerative changes of the spine.  In December 2015, the Veteran was afforded a VA examination of his lumbar spine as it related to his now service-connected psoriatic arthritis of the sacroiliac joint associated with psoriasis.  During that examination, an x-ray of the Veteran's lumbar spine showed vertebrae of normal height, retrolisthesis of L3 and L5, narrowing of the lumbar disc spaces, moderate to severe facet hypertrophy, moderate anterior osteophytosis, mild scoliosis, and degenerative changes.  The Veteran has not been afforded a VA examination with the opportunity to obtain an opinion to determine whether the Veteran's low back disability is associated with service.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed low back disability.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. 
§ 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Sleep Disorder

The Veteran asserts that he had a sleep disorder in service and currently experiences constant sleeplessness.  Service treatment records are silent as to any complaints of or treatment for a sleep disorder.  Post service, VA treatment records show that the Veteran has been diagnosed with insomnia and prescribed medication in the form of Diphenhydramine HCL and directed to take one capsule by mouth as needed for sleep and congestion.  The Veteran has not been afforded a VA examination to determine whether any sleep disorder is associated with service.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed sleep disorder.  Accordingly, a remand is necessary for such to be accomplished.  

Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that he has an acquired psychiatric disability, related to service.  He related that he was forced to sleep in the back of a sleeping area as compared to white service members.  On the Veteran's March 2017 VA-Form 9, he expressed that he has experienced panic attacks and constant sleeplessness.  Post service, a September 2000 VA treatment record reflects a diagnosis of depressive disorder.  A March 2009 VA treatment record reflects that the Veteran was currently in treatment for depression.  Further VA treatment records show that the Veteran has been prescribed medication for depression or anxiety.  The Veteran has not been afforded a VA examination to determine whether any currently diagnosed psychiatric disorder is associated with service.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Accordingly, a remand is necessary for such to be accomplished.


TDIU

Finally, the Board notes that the matter of entitlement to a TDIU must be deferred as it is inextricably intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the claims file.

The Veteran should also be given opportunity to present any private treatment records.

2. Ensure that the Veteran's complete personnel file from the U.S. Navy is associated with his claims file and verify the Veteran's dates of service aboard each vessel.  All actions to obtain the requested records should be documented fully in the claims file.

3. Attempt to verify the Veteran's allegation that he was exposed to asbestos while onboard a ship at the Naval Supply Warehouse, to specifically include seeking information as to whether the Veteran's MOS and related duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

4. Schedule the Veteran for a VA examination by an appropriate VA medical professional (a pulmonologist, if possible).

The examiner is asked to respond to the following:

(a) Diagnose each respiratory disability found.

(b) If a respiratory disability is diagnosed, please
identify the likely etiology for each respiratory disability entity diagnosed.  Specifically opine whether it is at least as likely as not (50 percent or greater probability) that each respiratory disability found was incurred or aggravated during the Veteran's active service, to include as due to any exposure to asbestos in service? 

A complete rationale for the opinion is requested.

5. Schedule the Veteran for a new VA examination regarding his service connection claim for bilateral hearing loss with an examiner other than the October 2012 VA examiner.  The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of acoustic trauma in service.

The selected examiner must be advised that the Veteran's military occupational specialty has a high probability of hazardous noise exposure.  The examiner is also to be advised that the Veteran has been service-connected for tinnitus.

A complete rationale for the opinion is requested.

6. Schedule the Veteran for a VA spine examination to determine the etiology of his current low back disability.

The Veteran is competent to report his symptoms and history, to include the reports of an in-service back injury, and VA has found his report of symptoms to be credible.  As such, they must be considered by the examiner. 

The examiner is asked to identify any current spine disability and for each disability identified, opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service.

A complete rationale for the opinion is requested.

7. Schedule the Veteran for a VA examination for his claimed sleep disorder by an appropriate professional.  

The examiner is to identify any present sleep disorder, to include insomnia; and for any such distinct sleep disorder found (as opposed to any symptoms of sleep disturbance that are simply a manifestation of a psychiatric disability), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder (i) had its onset in service or is otherwise related to injury or disease in service.

A complete rationale for the opinion is requested.

8. Schedule the Veteran for a VA psychiatric examination.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of depressive disorder or any other psychiatric disorder, to include PTSD.  The examiner must clearly identify each psychiatric disorder found to be present at any point during the appeal.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include depressive disorder, if diagnosed, either commenced during or is otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis is based.

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of depressive disorder, the examiner must explain why the current diagnosis of a depressive disorder, reflected in the record during the course of the appeal, is not a valid diagnosis. 

A complete rationale for the opinion is requested.

9. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  South Carolina Office of Veterans Affairs


Department of Veterans Affairs


